EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Buczynski on 17 June 2021.
The application has been amended as follows: 
Claim 2 has been amended as follows:
The semiconductor module according to claim 1, wherein
the first joining structure includes a through-hole, and
the second joining structure includes a hole.

Claim 5 has been amended as follows:
The semiconductor module according to claim 1, wherein
the first joining structure includes a concave part recessed in a direction perpendicular to a main surface of the lead frame, and
the second joining structure includes a convex part protruding in the direction perpendicular to the main surface of the lead frame.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 6 and 13-15 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 29 April 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 29 April 2020 is withdrawn.  Claims 2, 5, 7-12 and 16-18, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2 and 5-18 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations,
the first joining structure includes a first side surface facing the first side of the lead frame and a first transverse surface extending transverse to the first side surface along a direction toward the first side of the lead frame and offset from the first lead frame surface, such that a first distance between the first transverse surface and the second lead frame surface is smaller than the lead frame thickness, and the first side surface and the first transverse surface define a void part as a part at which the lead frame does not exist, the second joining structure includes a second side surface facing the second side of the lead frame and a second transverse surface extending transverse to the second side surface along a direction toward the second side of the lead frame and offset from the second lead frame surface, such that a second distance between the second transverse surface and the first lead frame surface is smaller than the lead frame thickness, and the second side surface and the second transverse surface define a void part as a part at which the lead frame does not exist, and each of the first joining structure and the second joining structure has a shape, and the first distance and the second distance are in relation to each other, such that one of the first joining structure and the second joining structure complements all of the void part of the other, as required by claim 1.  Claims 2 and 5-18 depends directly or indirectly from claim 1 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/
Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                         



/J.L/           Examiner, Art Unit 2815